DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on November 15, 2021. Claims 1-4, 6-7, 9, 10, 12, 16, 17, and 20 have been amended. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because a new ground(s) of rejection is made in view of King et al. (US 5,785,246).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10, 11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Magnone et al. (US 2017/0007864 A1) in view of King et al. (US 5,785,246).

With regard to claim 1, Magnone discloses a fire extinguishing system (Fig. 1) comprising an extinguishing agent supply (150e), a distribution system (150b/150c/150d), at least one spray head (110) or the series of spray heads, and at least one valve (110z) mounted between the distribution system and the at least one spray head (Fig. 2B) or the series of spray heads, wherein the at least one valve (110z) comprises an automated actuator, wherein the valve (110z) is a control valve.
However, Magnone does not explicitly discloses the valve with a variably controllable opening, being configured to create orifices from closed, partly opened up to totally open over a range of 0% to 100%, thus being configured to change a K-factor of the individual valve, controlling the amount of water, a pressure difference over the spray head, a spray pattern shape and/or droplet size of an extinguish agent.
King teaches a fire extinguishing system comprising a valve (Figs. 1 and 2) with a variably controllable opening (15), being configured to create orifices from closed, partly opened up to totally open over a range of 0% to 100% (Col. 5 lines 1-14), thus being configured to change a K-factor of the individual valve, controlling the amount of water, a pressure difference over the spray head, a spray pattern shape and/or droplet size of an extinguish agent (Figs. 1 and 2, Col. 6 line 58 – Col. 7 line 49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Magnone, by replacing the valve of Magnone with the variable flow control valve (Fig. 1) as taught by King, for the benefit of 
With regard to claim 2, Magnone further discloses the automated actuator of the at least one valve is controlled by means of a sensor or a set of sensors (130), being configured to measure a temperature, a temperature differential, a smoke density, or a smoke density differential (para. [0027]).
With regard to claim 3, the device of Magnone as modified by King further discloses a control unit (120) is configured to collect data of the set of sensors, and is configured to generate a fire image and is configured to control the at least one valve of the at least one spray head, on the basis of this fire image (Para. [0026, 0027, 0033]).
With regard to claims 4, 13, and 14, the device of Magnone as modified by King further discloses the system comprises the series of spray heads (Fig. 1) with each having its own control valve installed between the spray head and the distribution system (Fig. 2B).
With regard to claims 5 and 15-17, the device of Magnone as modified by King further discloses the sensors (130) are part of a distributed network, which is configured to present the location of a registered fire to internal or external emergency services (Para. [0009]).
With regard to claim 6, the device of Magnone as modified by King further discloses the variably controllable opening of the control valve (taught by King) is controlled by the set of sensors (130), the distributed network and/or a control unit, thus controlling individual output of each individual spray head (Para. [0026, 0027, 0033]).
With regard to claim 7, the device of Magnone as modified by King further discloses droplet size of an extinguishing agent can be controlled by the size of the variably controllable opening of the valve (Col. 6 line 58 – Col. 7 line 49 of King). 
With regard to claims 10-11, the device of Magnone as modified by King discloses all the structural elements recited in claims 1-7 above. Therefore the device of Magnone as modified .

Claims 8, 9, 12, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Magnone in view of King as applied to claim 1 above, and further in view of Hennegan (US 2016/0101306 A1).
With regard to claims 8, 18, and 19, the device of Magnone as modified by King discloses the invention as disclosed in the rejection of claim 1 above. However, Magnone fails to teach the distribution network acts as an air sampling aspiration system, collecting air from individual spray heads.
	Hennegan teaches a distribution network (Fig. 1) acts as an air sampling aspiration system, collecting air from individual spray heads (Para. [0032, 0033].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Magnone, by incorporating the air sampling aspiration system as taught by Hennegan, for the benefit of testing the ambient air within the system and to detect the presence of a fire condition based on at least one element detected from the ambient air within the system (Para. [0032, 0033]).
	With regard to claim 9, Magnone in view of King and Hennegan further discloses air sampling is occurring consecutively, spray head after spray head by opening consecutively each connected valve (Para. [0032, 0033] and Fig. 1 of Hennegan).
With regard to claims 12 and 20, the device of Magnone as modified by King and Hennegan discloses all the structural elements recited in claim 8, 9, 18, and 19. Therefore, the device of Magnone as modified by King and Hennegan is capable of performing the method step, as a result the method step is also disclosed by Magnone in view of King and Hennegan.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752